                 Case 5:19-cv-02029-LHK Document 1 Filed 04/15/19 Page 1 of 6

                                            SEALED BY ORDER
                                               OF W COURT                 APR 15 cuia
            1   MICHAEL J. MCCUE(SEN:296425)
                Email: MMcCue@LRRC.com
            2   AARON D. JOHNSON (SEN:261747)
                Email: ADJohnson@LRRC.com
            3   4300 Eohannon Drive, Suite 230
                Menlo Park, California 94025
           4    (650)391-1380 (Tel.)
                (650)391-1395 (Fax)
            5
                Attorneysfor Plaintiff
           6    NNG, Kft.
            7                                                          CV 1
                                           UNITED STATES DISTRICT COURT
           8

            9                            NORTHERN DISTRICT OF CALIFORNIA

           10
                NNG,Kft., a Hungarian corporation,
           11
                                                                      COMPLAINT
 Si CM
 •=   o
                                       Plaintiff,
 CO 5      12
  O   CO
 .2 "c
                       vs.
 Q £       13
 ? O
 S -s      14   Giles D. Shrimpton, an individual

           15                         Defendant.
 TT 2

           16
 Og
o?         17
                        For its complaint against Defendant Giles Derek Shrimpton ("Shrimpton" or
erg
 c/)g      18
•^  q:          "Defendant"), Plaintiff NNG,Kft.("NNG" or "Plaintiff) alleges as follows:
^ UJ
           19
si I q:    20
                                                       JURISDICTION

                        1.     This Court has federal question jurisdiction over this action under 28 U.S.C. §
           21
                 1331 because this action alleges violations of federal statutes, specifically the Defend Trade
           22
                 Secrets Act, 18 U.S.C. § 1836 et seq. This Court has supplemental jurisdiction over the state
           23
                 law claim pursuant to 28 U.S.C. § 1367.
           24
                        2.     Venue is proper in this judicial district under 28 U.S.C. § 1391 because, upon
           25
                 information and belief, a substantial part of property that is the subject of the action (namely,
           26
                 the trade secrets misappropriated by Defendant) are controlled, stored or hosted in this judicial
           27
                 district by Apple Inc.("Apple")through its iCloud service.
           28
                                                              -1-
                                                         COMPLAINT
Case 5:19-cv-02029-LHK Document 1 Filed 04/15/19 Page 2 of 6
Case 5:19-cv-02029-LHK Document 1 Filed 04/15/19 Page 3 of 6
Case 5:19-cv-02029-LHK Document 1 Filed 04/15/19 Page 4 of 6
Case 5:19-cv-02029-LHK Document 1 Filed 04/15/19 Page 5 of 6
Case 5:19-cv-02029-LHK Document 1 Filed 04/15/19 Page 6 of 6
